DETAILED ACTION
This is the first office action regarding application number 16/356214, filed on March 3, 2019, which claims benefit of claims priority to European Patent Application No. 18163808.1, which was filed on March 23, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 20, 2021 has been entered. Claims 1-13, 15-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on July 20, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a peripheral rim in connection with panel" in line 1.  Claim 5 depends on claim 1 and claim 1 recites “a peripheral rim formed by the first side and the second side of the housing”. It is not clear if claim 5 is referring to the peripheral rim in claim 1 or another peripheral rim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the spring mechanism supports" in line 1.  Claim 10 depends on claim 1 and claim 1 recites “spring mechanisms”. The limitation “spring mechanism supports” is not cited in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7, and 11-12 are rejected based on their dependency on claims 5 and 10 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claims 1-13, and 15-20 are rejected under 35 USC 103 as being unpatentable.








Claims 1-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra).
Regarding claim 1, BSH teaches
“An induction cooking apparatus comprising:” (abstract teaches induction hob)

    PNG
    media_image1.png
    347
    595
    media_image1.png
    Greyscale


Fig. 1 of BSH teaches an induction cooker with panel and housing
“a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil;” (Fig. 1 teaches cover plate 14 with a cooking surface on top and a bottom surface at the bottom. Cooking utensils are placed on top of cover plate 14 corresponding to the panel.)

    PNG
    media_image2.png
    600
    915
    media_image2.png
    Greyscale

Fig. 4 of BSH teaches frame, beam structure, and location of temperature sensor
“a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side;” (Fig. 1 and 2 teaches mounting frame 16 below cooking surface 14. The side wall 24 forms an enclosed cavity inside frame 16. The frame 16 is a rectangular box which inherently has four sides.)

    PNG
    media_image3.png
    520
    780
    media_image3.png
    Greyscale

Fig. 3 of BSH teaches beam connections with frame through resilient tabs 22
“a plurality of induction coils arranged in at least one linear array beneath the cooking surface;” (Fig. 1 teaches inductors 12a and 12b forming a linear array below cooking surface 14)
“a beam structure comprising a first end portion and a second end portion, wherein the beam structure is configured to extend across the housing of the cooking apparatus from the first side to the second side and supports the plurality of induction coils ;”( Fig. 2 teaches profile element 18 corresponding to beam 
“a perimeter frame disposed on a peripheral rim formed by the first side and the second side of the housing;” (BSH teaches in Fig. 2 and 3, side wall 24 along the periphery rim of frame 16 where side wall 24 correspond to the first and second sides of the claimed perimeter frame. Fig. 3 further teaches orthogonal tabs 22 protruding from the side wall into the housing. The orthogonal tabs 22 correspond to the claimed shelf. )
“and a plurality of spring mechanisms connecting the first end portion to the first side and the second end portion to the second side, wherein the spring mechanisms are formed from the perimeter frame as protruding spring elements aligned with the linear array of induction coils.”(BSH teaches element 18 is connected to the side walls via resilient tabs 22 in Fig. 3. BSH also teaches a linear array of induction coils in Fig. 4. However, BSH does not explicitly teach springs for connection.


    PNG
    media_image4.png
    397
    742
    media_image4.png
    Greyscale


Fig. 11 of Sandra teaches a curved spring connecting beam to the frame. 
Sandra teaches on page 3, paragraph 1 of the attached machine translation “A holding device according to the invention for a carrier of a heating element of a cooking hob comprises at least one spring element on which the carrier can be positioned.” Sandra teaches in Fig. 1-13, different types of springs on which the coil carrier 3 can be positioned. In Fig. 11, Sandra teaches support plate 15 with a curved structure corresponding to perimeter frame on peripheral rim on the sides of the housing of the instant claim. The spring 20’ protrudes from plate 15 and aligns with the carrier 3’, wherein carrier 3’ holds the induction coils as taught in Fig. 1 and 11. Hence, the spring 20’ is aligned with the linear array of induction align” is interpreted as “to arrange things in proper position” as defined in Merriam-Webster Dictionary.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end connections of the element 18 in BSH to add the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught by Sandra in page 2, paragraph 5. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)


    PNG
    media_image5.png
    623
    840
    media_image5.png
    Greyscale

Fig. 4 of BSH teaches 3 rows, and 2 columns of possible induction coil arrangement
Regarding claim 2, 
“The cooking apparatus according to claim 1, wherein the spring mechanisms suspend the beam structure and the plurality of induction coils in the enclosure.” (The claim recites intended use of the spring. BSH teaches coils are supported by beam structure whereas beam structure is supported at its ends by tabs 22. However, BSH does not explicitly teach that tabs are spring. Sandra 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra. Additionally, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114. )
Regarding claim 3, 
“The cooking apparatus according to claim 1, wherein the spring mechanisms apply a spring force on the first end portion and the second end portion of the beam structure.” (The claim is interpreted as spring mechanisms apply spring force at their bearing points and recites intended use of the spring. BSH does not explicitly teach spring connections to the beam structure. 
 Sandra teaches “The positioning of the specifically bent spring element is thus such that, due to the bending, the sections viewed vertically downwards can deform, so that viewed in the vertical direction a spring effect occurs and thus a relative movement of the carrier is made possible” in page 3, paragraph 3. This spring effect observed in the prior art corresponds to the claimed spring force of the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra. Additionally, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have 
 Regarding claim 4, 
“The cooking apparatus according to claim 3, wherein the spring force presses one or more of the induction coils in contact with the bottom surface of the panel.” (The claim is interpreted as spring mechanisms apply spring force at their bearing points and recites intended use of the spring. BSH teaches a contact force of the inductors 12a-12d against the cover plate 14 via the resilient tabs 22 in page 6, paragraph 6. It is well known in the art that both resilient force as well as elastic force are considered as spring force. Hence the contact force in BSH by resilient tabs is a spring force bringing the coils in contact with the panel. 
However, BSH does not explicitly teach tabs 22 are spring.
Sandra teaches in Fig. 1-13, different springs on which the carrier is positioned at the ends. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra. Additionally, when the 
Regarding claim 5,
“The cooking apparatus according to claim 1, wherein the housing forms a peripheral rim in connection with the panel.” (BSH teaches in Fig. 2 and 4 a peripheral rim around frame 16)
Regarding claim 6, 
“The cooking apparatus according to claim 5, wherein the spring mechanisms are positioned and aligned along the first side and the second side of the peripheral rim as protruding spring elements.”(BSH teaches resilient tabs 22 positioned and aligned on side wall 24 and protruding orthogonal to the rim. However, BSH does not explicitly teach tabs are spring. 


    PNG
    media_image6.png
    440
    597
    media_image6.png
    Greyscale

Fig. 4 of Sandra teaches spring 10’’ protruding from the side wall of peripheral rim
Sandra teaches in Fig. 2-4 protruding springs 10” positioned and aligned along support plate 15 whereas support plate 15 forms periphery of the receiving device 16. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting 
Regarding claim 7, 
“ The cooking apparatus according to claim 5, wherein the position and alignment of the spring mechanisms align the linear array of induction coils in the housing extending from the first side to the second side.” (BSH teaches in Fig. 2 and 4, the element 18 holding the coils and extending from the first side to the second side of housing 16. Since the position and alignment of the element 18 is aligned by resilient tab 22, the position and alignment of induction coils is aligned by resilient tab 22.
However, BSH does not explicitly teach tabs are spring.
Sandra teaches in Fig. 1-13, different springs on which the carrier is positioned at the ends. Sandra teaches in Fig. 11 protruding springs 10 are positioned and aligned along support plate 15 whereas support plate 15 forms periphery of the receiving device 16. The springs 10 also hold the carrier 3, and hence the induction coils in their aligned position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 8, BSH teaches
“The cooking apparatus according to claim 1, further comprising a plurality of linear arrays each supported by a beam structure.” (BSH teaches in Fig. 4 three linear rows of coils where 20a, 20b are in one row, and 20c and 20d are individually in separate rows.)
Regarding claim 9, BSH teaches
“The cooking apparatus according to claim 8, wherein the plurality of linear arrays extend adjacently from the first side to the second side forming a matrix of induction coils.” (BSH teaches in Fig. 4 a 3X2 matrix of coils extending adjacently from the first side to the second side.)
Regarding claim 10,
“The cooking apparatus according to claim 1, wherein the spring mechanism supports form a first spring end extending from the housing interconnected by a curved portion to a second spring end, the second spring end extending into the enclosure.” (The claim is interpreted as the spring has a curved portion whereas one end is connected to the housing and the other end extends into the enclosure. BSH does not explicitly teach springs for connection.
Sandra teaches in Fig. 2-8, 10-13, different springs with U-shaped or S-shaped curves where one end of the springs is connected to the housing plate 15 and the other end extends into the enclosure of the housing plate 15. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 11, 
 “The cooking apparatus according to claim 10, wherein a first spring mechanism of the plurality of spring mechanisms comprises the second spring end in connection with the first end portion of the beam structure on the first side and a second spring mechanism of the plurality of spring mechanisms comprises the second spring end in connection with the second end portion of the beam structure on the second side.” (The claim is interpreted as one end of the spring is connected to the beam structure. BSH does not explicitly teach springs for connection.
Sandra teaches in Fig. 2-8, 10-13, different springs with U-shaped or S-shaped curves where one end of the springs is connected to the housing plate 15 and the other end is connected to the carrier 3(corresponding to beam structure of the instant claim). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 13, BSH teaches
 “The cooking apparatus according to claim 1, wherein the perimeter frame forms a shelf extending at least partially into the enclosure.” (BSH teaches in Fig. 2 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the sidewall 24 of BSH to add the curved shelf as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught by Sandra in page 2, paragraph 5. )

Regarding claim 15,
“An induction cooking apparatus comprising: a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil; a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side; a plurality of induction coils arranged in a linear array beneath the cooking surface; a beam structure comprising a first end portion and a second end portion and configured to extend across the housing of the cooking apparatus from the first side to the second side, wherein the beam structure is configured to support the linear array of induction coils; and a plurality of spring mechanisms connecting the first end portion to the first side and the second end portion to the second side,” (Similar scope to claim 1 and therefore rejected under the same argument)
“wherein the beam structure and the plurality of induction coils are suspended from the spring mechanisms in the enclosure.” (Similar scope to claim 2 and therefore rejected under the same argument)
Regarding claim 16, 
“The apparatus according to claim 15, wherein the spring mechanisms apply a spring force on the first end portion and the second end portion of the beam structure.” (Similar scope to claim 3 and therefore rejected under the same argument)
Regarding claim 17,
“The apparatus according to claim 16, wherein the spring force presses one or more of the induction coils in contact with the bottom surface of the panel.” (Similar scope to claim 4 and therefore rejected under the same argument)
Regarding claim 18,
“The apparatus according to claim 15, wherein the housing forms a peripheral rim in connection with the panel.” 
Regarding claim 19,
“The apparatus according to claim 18, wherein the spring mechanisms are positioned and aligned along the first side and the second side of the peripheral rim as protruding spring elements positioning the linear array of induction coils in the housing.” (Similar scope to claim 6 and 7 and therefore rejected under the same argument)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra) as applied to claim 11 above and further in view of TE connectivity.
 “The cooking apparatus according to claim 11, wherein the second spring end and the curved portion are configured to be displaced 1 mm to 5 mm in response to a force applied by the bottom surface of the panel to one or more of the induction coils resulting in a spring force applied by the spring mechanisms to the first end portion and the second end portion of the beam structure.”  
The established scientific principle Hooke’s law teaches that for a spring with specific stiffness the displacement is proportional with the force applied. Thus displacement of springs is known in the art as a result effective variable which is optimized for each structure to obtain a desired result. Moreover, the screenshot from TE connectivity teaches spring contacts available in heights from 1 mm to 4.3 mm for sell which overlaps with the claimed range of 1mm to 5mm.
    PNG
    media_image7.png
    683
    1672
    media_image7.png
    Greyscale

The screenshot from TE connectivity teaches spring contacts available in heights from 1 mm to 4.3 mm for sell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the displacement of the spring as taught in TE connectivity and use them in modified BSH. One of ordinary skill in the art would have been motivated to do so in order to “provide shielding for anything that can cause vibrations within a device” as taught in the 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra) and further in view of Sekine et al., JP2013175298 (hereafter Sekine) and Ogawa et al., US 20160135255 (hereafter Ogawa).
 “An induction cooking apparatus comprising: a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil; a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side;” (Similar scope to claim 1 and therefore rejected under the same argument)
“a beam structure extends across the housing of the cooking apparatus from the first side to the second side and supports at least one induction coil;” 
 “a plurality of first spring mechanisms supporting the beam structure from the first side to the second side;” (Similar scope to claim 1 and therefore rejected under the same argument)
“at least one temperature sensor adjacent the bottom surface of the panel;” (BSH teaches temperature sensor positioned in center hole 52 in support elements 20a-20d on page 9. Fig. 1, 4, and 5 teaches the sensor through hole 52 is adjacent to cover panel 14 as hole 52 is adjacent to cover panel 14. )

    PNG
    media_image8.png
    486
    688
    media_image8.png
    Greyscale

Fig. 3 of Sekine teaches electrical/signal connection between temperature sensor 13,14 to drive 62 through control means 80
“and an electrical circuit comprising a substrate in connection with the support beam and in communication with the induction coil and the temperature sensor” (BSH teaches in page 5, paragraph 7 “The inductors 12a - 12d are together with other electronic components of the hob, for example with a control unit and power electronics components for operating the inductors 12a - 12d in a mounting frame 16 assembled. The mounting frame 16 is designed as a stamped bending plate part made of sheet steel.” Here electronic components correspond to an electrical circuit and frame 16 corresponds to the substrate. Page 9, paragraph 48 of the attached machine translation from Espacenet teaches a centrally located hole 52 on the coil support elements 20a-20d “which is designed to pass through supply lines and sensor lines for reading out a temperature sensor”. Thus BSH teaches an electrical circuit with a substrate 16 wherein the substrate 16 is in connection with support beam 18 as taught in Fig. 4. Additionally, since the circuit operates the induction coils, it is implied that the circuit is in communication with the coils. However, BSH does not explicitly teach that the circuit is in communication with the temperature sensors.
Sekine teaches an induction heating cooker with a temperature sensor installed on a top plate. Sekine teaches in page 4, paragraph 3 “the temperature sensor 13, and the temperature sensor 14 are electrically connected to the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to improve the control means in BSH so it can control cooking based on input from the temperature sensor as taught by Sekine. One of ordinary skill in the art would have been motivated to use the temperature feedback to induction cooker to “To provide an induction heating cooker capable of cooling heating means and a top plate while suppressing deterioration in heating efficiency” as taught by Sekine in abstract.)
“wherein the electrical circuit comprises a second spring mechanism formed by the substrate and wherein the second spring mechanism is in connection with the temperature sensor.” (BSH teaches in page 5, paragraph 7 electronic components correspond to an electrical circuit and frame 16 corresponds to the 
Ogawa teaches an induction heating cooker with a linear array of coils on support plate 22 wherein plate 22 and circuit board 28 are connected to the housing 12 in Fig. 1. Ogawa teaches in Fig. 12 and paragraph [100-101] “the temperature sensor unit 134 has a temperature sensor 136 to detect the temperature of the cooking container on the top plate 114, a spring 138 to bias the temperature sensor 136 so as to come into contact with the lower surface of the top plate 114….. the temperature sensor unit 134 is attached to the support body 122”. The temperature sensor unit 134 corresponds to the spring mechanism in the instant claim. Hence Ogawa teaches a spring mechanism in connection with the temperature sensor.
Ogawa further teaches in paragraph [109] that “the temperature sensor holding stand was made as a part of the ferrite holding member.” Based on Fig. 12 and paragraph [109], Ogawa teaches that spring mechanism can be formed as 
Sandra teaches in Fig. 1-11 that spring mechanisms can be formed on different locations of the substrate. Thus the location of forming of the spring mechanism is a design choice known in the art and a person having ordinary skill in the art could have chosen the substrate near circuit board to form it.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring mechanism as taught in Ogawa with the temperature sensor in BSH which means the electrical circuit comprises a second spring mechanism wherein the spring mechanism connects to a temperature sensor. One of ordinary skill in the art would have been motivated to do so in order to “make the temperature distribution of the cooking container during heating uniform” as taught in paragraph [99] in Ogawa.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the spring mechanisms of modified BSH on the substrate as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting” as taught in page 2, paragraph 5 by Sandra. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/356233 (hereafter ‘233) in view of Sandra. ‘233 teaches the claim limitations of instant claim 1 and 15 except for the spring mechanism. Sandra teaches different spring mechanisms and how they connect the beam to the housing in Fig. 1-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the springs as taught in Sandra to the end of the beam. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/356233 (hereafter ‘233) in view of Sandra and Sekine. ‘233 teaches the claim limitations of instant claim 20 except for the spring mechanism and temperature sensor. Sandra teaches different spring mechanisms and how they connect the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the springs as taught in Sandra to the end of the beam and add the temperature sensor as taught in Sekine. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/356258 (hereafter ‘258) in view of BSH. ‘258 teaches the claim limitations of instant claim 20 except for the cooking surface and housing. BSH teaches cooking surface and housing in Fig. 1 and 2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the cooking surface and housing as taught in BSH to hold the inductor coils. One of ordinary skill in the art would have been motivated to do so in order to shield and fix the inductor coils as taught by BSH in abstract. 

Claims 1, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10349469 (hereafter ‘469) in view of BSH. ‘469 teaches induction cooking appliance comprising metal tray (corresponds to housing with cavity), circuit board, coil supports (corresponding to beam structure), springs. However, ‘469 does not explicitly teach linear array of coils, and surface panel. BSH teaches surface panel in Fig. 1 and linear array of coils in Fig. 1 and 4. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the cooking surface and arrange the coils in linear array as taught in BSH to the cooker of ‘469. One of ordinary skill in the art would have been motivated to do so in order to shield and fix the inductor coils as taught by BSH in abstract. 

Response to Arguments
Applicant’s arguments filed on October 20, 2021 with respect to claim(s) 1-13, and 15-20 have been considered but are not persuasive. The applicant argues against making any double patenting rejection until any claim is allowed on pages 8-9. MPEP 804.I.B. sets the guideline of provisional double patenting as below:
“An examiner may become aware of two or more copending applications that were filed by the same inventive entity, a different inventive entities having a common inventor, a common applicant, and/or a common owner/assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122 ), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). The merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue.” The rejections remain valid. 
The applicant amended claims 1, 15, and 20 and argued that this makes the cooking apparatus distinguishable from BSH in view of Sandra. A new rejection is made based on the amendments of claim 1, 15, and 20 as discussed above. 
The applicant argues against 103 rejection of claim 15 on pages 12-14. The applicant copies Fig. 5 of Sandra on page 13 of the remark and interprets the element 22 of Fig. 5, Sandra as the tab cited in non-final office action. However, the non-final office action mailed on July 20, 2021 cites tab 22 in Fig. 3 of BSH (on page 16) which is different from Fig. 5 of Sandra. Hence, the arguments are not applicable and not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on pages 11-15, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, BSH teaches a cooking apparatus where an array of induction coils are supported on a beam. Sandra teaches different spring mechanisms that connect the coil carrying beam with the frame of the housing. Sekine teaches control circuit of an induction cooker where the heating is controlled based on measured temperature. Ogawa teaches a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7009151, Fig. 3 and 4
US 8526800, Fig. 2 and 3
KR 101710297, Fig. 3-5 teaching temperature sensor with spring
US 4351996, Fig. 3 and 6
US 20160295644, Fig. 10
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761